Accompanying the State's motion for rehearing is a certified copy correcting the record.
There is an absence of a statement of facts. None of the rulings of the trial court are brought up for review by bills of exception.
The indictment appears regular.
In the motion for new trial appellant claims that he was misled in entering a plea of guilty. This is controverted. The court, on hearing the evidence, overruled the motion. The evidence which was before the court is not brought to this court for review. In its absence, the presumption must be indulged that in overruling the motion the learned trial judge did not abuse his discretion.
The State's motion for rehearing is granted, the order of reversal is set aside, and the judgment is affirmed.
Affirmed.